McFARLAND, J., concurring.
I concur in the judgment of reversal. I also concur generally in the opinion of Mr. Justice Henshaw, except that I desire a little more pointedly to emphasize the distinction between the case at bar, and a case where a city in which the judge is a taxpayer is a party, and where there is merely a possibility that a judgment against the city might result in an increased levy of taxes, and a judgment in favor of the city might bring about a reduction of taxation. In the Iat*113ter case—and in others that could be mentioned where a similar principle applies—the interest is too shadowy, indirect, remote, and contingent to be within the rule that a man cannot be a judge in his own case. (See Dallas v. Peacock, 89 Tex. 58; Oakland v. Oakland Water Front Co., 118 Cal. 249, and cases there cited.) But in the case at bar the interest of the judge was not indirect, remote, or contingent; it directly involved the immediate imposition of a special annual tax upon his property to continue for forty years.